                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              SANANGELO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

                                                         No. 6:21-CR-002-H-BU

RICHARD ALTON LEE,

       Defendant.


         ORDER ACCEPTING REPORT AND RECOMMENDATION AND
              R-EFERRING TIIE ISSUE OF DETENTION TO TIM
                  UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent      of
the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. g 6360)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and Lee is hereby adjudged guilty of Distribution and Receipt of Child

Pomography in violation of 18 U.S.C. $$2252A(a)(2) and2252A@)(1). Sentence will be

imposed in accordance with the Court's scheduling order. The Court now refers the issue       of

mandatory detention pending sentencing to the Honorable Magistrate Judge Parker.

1.     Background

       The Indictment charges a violation of 18 U.S.C. $$ 22524(a)(2) and2252A@)(1),

that is Distribution and Receipt of Child Pomography. On April 13, 2021, Lee pled guilty

to t}le charge. The Honorable Magistrate Judge Parker recommended that the plea be
accepted. Having accepted that recommendation, Lee has now been adjudged guilty of

Distribution and Receipt of Child Pomography.

2.        Legal Staralard Governing Mandatory Detention

          Title   18   United States Code, Section 3la3@)(2) mandates detention after    a   guilty

plea if the offense of conviction is among those listed in 18 U.S.C. $ 3142(0(1)(A)-(C).

Section 3142(f)(1)(A) details three categories of        crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Distribution and Receipt

of Child Pomography is a crime of violence. A crime of violence is defined, among other

things, as a felony under Chapters 77,109A, 110, or 117 of Title 18. 18 U.S.C. $ 3156(aX ).

Chapter 110 includes the statutes of conviction at issue in this case-l8 U.S.C.

$$ 22   s2   A(a)(2) and 22 s2 A@) (1).

             Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"   (A)(i) the judicial officer finds there is a substantial likeiihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not iikely to flee or pose a danger to any

other person or the community." Id. Additionally, a person otherwise "subject to detention

under Section 31a3@)(2), and who meets the conditions ofrelease set forth in Section

31a3(a)(1) or @)(1), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate." 18 U.S.C.          $ 3145(c).




                                                     2
       The Court thus refers this matter to the Honorable Magistrate Judge Parker to

determine whether Section 3143(a)Q)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Parker for resolution.
                            ?
       So ordered on     May->   , ZOZ|.




                                                                 ru.
                                                           WESLEYHENDzuX
                                                                          A
                                                            STATES DISTRICT ruDGE




                                              3
